 1

 2

 3

 4

 5

 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                 NORTHERN DISTRICT OF CALIFORNIA
 8

 9   In re                                             Case No. 18-52262SLJ
10   RON V. RONEN                                      Chapter 13
11                  Debtor.                            FINAL REPORT OF MORTGAGE
                                                       MODIFICATION MEDIATION PROGRAM
12                                                     MEDIATOR
13

14           E. Alexandra DeLateur          , the Court-appointed Mortgage Modification Mediation

15   Program (the “MMM Program”) mediator (the “Mediator”) in the above-captioned case, hereby

16   reports as follows:

17           X      1.        On March 23, 2019           , the final MMM Conference was conducted

18   and the parties:

19                            Reached a trial loan modification agreement.
                              Reached a final loan modification agreement.
20                      X     Failed to reach an agreement.
                              Other (specify):
21

22           The following persons were in attendance at the MMM Conference:

23                      X     Debtor:                      Ron V. Ronen
                        X     Debtor’s Attorney:           Cathay Ericksen, Esq.
24                      X     Co-Debtor / Co-Borrower:     Alexa Ada-Saucedo
                              Debtor’s Attorney:
25                      X     Lender’s Representative:     ARnett Griffin
                        X     Other:                       Nichole Glowin, Esq. for Selene Fin.
26

27                  2.        The final MMM Conference was scheduled for                                      ,

28   but the conference was not conducted for the following reason(s) (select all that apply):
     FORM ND-MMM-201                                  1                           VERSION 1.00 (August 1, 2015)

Case: FINAL REPORT OF MORTGAGE MODIFICATION MEDIATION PROGRAM MEDIATOR
      18-52262      Doc# 55 Filed: 06/20/19 Entered: 06/20/19 16:04:24               Page 1 of 2
 1                          The parties settled prior to the conference.
                            The above-captioned case was dismissed.
 2                          The Debtor failed to attend.
                            The Debtor’s attorney failed to attend.
 3                          The Lender’s representative failed to attend.
                            The Lender’s attorney failed to attend.
 4                          Other:
 5                                                                                                               .
 6           X      3.      The Debtor’s attorney fully performed all services required by the

 7   Mortgage Modification Program Procedures and participated in all MMM Conferences, and the

 8   failure of the parties to reach an agreement in this matter was no fault of the Debtor’s attorney.

 9           X      4.      The Mediator further reports:

10    The debtor and his wife were required to provide considerable documentation and explanation
      which took some time. Further, they appealed the denial by Selene Finance loan no.
11    xxxxx2715which was the successor servicer for the Fannie Mae/Seterus, loan reference
      xxxxxxx7676. The mediator attempted to give debtor every chance to provide information to
12    the lender to obtain a modification. There were two MMM cases for this debtor. This report
      relates to docket #32.
13

14

15                                                                                                               .

16

17   Dated: June 20, 2019                                  Respectfully submitted,

18

19                                                         By:    /s/ E. Alexandra DeLateur

20

21

22

23

24

25

26

27

28
     FORM ND-MMM-201                                   2                             VERSION 1.00 (August 1, 2015)

Case: FINAL REPORT OF MORTGAGE MODIFICATION MEDIATION PROGRAM MEDIATOR
      18-52262      Doc# 55 Filed: 06/20/19 Entered: 06/20/19 16:04:24                  Page 2 of 2
